

116 HR 4679 RH: Climate-Ready Fisheries Act of 2019
U.S. House of Representatives
2020-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 527116th CONGRESS2d SessionH. R. 4679[Report No. 116–642]IN THE HOUSE OF REPRESENTATIVESOctober 15, 2019Mr. Cunningham (for himself, Mr. Mast, Mr. Rooney of Florida, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Natural ResourcesDecember 14, 2020Additional sponsors: Mr. Gaetz, Ms. Kuster of New Hampshire, Mr. Malinowski, Ms. Ocasio-Cortez, Mr. Case, Mr. Cicilline, Mr. Ted Lieu of California, Mr. Langevin, Mr. Kim, Mr. Cooper, Ms. Lofgren, Mr. Keating, Mr. DeFazio, Mr. Thompson of California, Mr. Fitzpatrick, Ms. Brownley of California, Ms. Wasserman Schultz, Ms. Mucarsel-Powell, Mr. Aguilar, Mr. Hastings, Mr. Golden, Ms. Wild, Mr. Rutherford, and Mrs. NapolitanoDecember 14, 2020Reported from the Committee on Natural Resources; committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo require the Comptroller General of the United States to submit to Congress a report examining efforts by the Regional Fishery Management Councils, the Atlantic States Marine Fisheries Commission, and the National Marine Fisheries Service to prepare and adapt United States fishery management for the impacts of climate change, and for other purposes.1.Short titleThis Act may be cited as the Climate-Ready Fisheries Act of 2019.2.FindingsCongress finds the following:(1)According to the Fourth National Climate Assessment, climate change, which results in ocean warming, acidification, and oxygen loss, is rapidly altering the abundance, productivity, and distribution of fish stocks.(2)United States commercial and recreational fisheries generate approximately $210 billion in sales impacts each year and are a critical economic driver for thousands of coastal communities.(3)Changing water temperatures have already affected many commercially and recreationally targeted fish stocks.(4)Changing conditions and effects on fish stocks are impacting subsistence fishing, which is critical to food security and culture for Alaska Native and American Indian tribes, and fishing communities throughout the Nation, according to the Fourth National Climate Assessment.(5)The impacts of climate change on fish are resulting in a cascade of management and sustainability challenges, which negatively affect marine ecosystems, fishermen, and fishing communities.(6)A better understanding of current efforts underway by the Regional Fishery Management Councils, the Atlantic States Marine Fisheries Commission, and the National Marine Fisheries Service to address the impact of climate change on fishery management is needed to ensure our fisheries and their marine ecosystems are well prepared for changing ocean conditions.3.Report on efforts to prepare and adapt United States fishery management for the impacts of climate change(a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit a report to Congress examining efforts by the Regional Fishery Management Councils, the Atlantic States Marine Fisheries Commission, and the National Marine Fisheries Service to prepare and adapt to the impacts of climate change.(b)Contents of studyThe report required under subsection (a) shall include—(1)an examination of current or previous efforts, and whether those efforts have resulted in changes to management, by the Regional Fishery Management Councils, the Atlantic States Marine Fisheries Commission, and the National Marine Fisheries Service to prepare and adapt Federal and jointly managed fisheries for the impacts of climate change;(2)an examination of any guidance issued to the Regional Fishery Management Councils by the National Marine Fisheries Service to prepare and adapt Federal fishery management for the impacts of climate change and whether and how that guidance has been utilized;(3)identification of and recommendations for how best to address the most significant economic, social, ecological, or other knowledge gaps, as well as key funding gaps, that would increase the ability of the Regional Fishery Management Councils, the Atlantic States Marine Fisheries Commission, or the National Marine Fisheries Service to prepare and adapt fishery management for the impacts of climate change;(4)recommendations for how the Regional Fishery Management Councils, the Atlantic States Marine Fisheries Commission, and the National Marine Fisheries Service can better adapt fishery management and prepare associated fishing industries and dependent communities for the impacts of climate change; and(5)recommendations for how to enhance the capacity of the National Marine Fisheries Service to monitor climate-related changes to fisheries and marine ecosystems, to understand the mechanisms of change, to evaluate risks and priorities, to provide forecasts and projections of future conditions, to communicate scientific advice, and to better manage fisheries under changing conditions due to climate change.December 14, 2020Committed to the Committee of the Whole House on the State of the Union and ordered to be printed